 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   James Brian Kummer,                                No. CV-18-02338-PHX-ROS
10                  Petitioner,                         ORDER
11   v.
12   Charles Ryan, et al.,
13                  Respondents.
14
15          On June 17, 2019, Petitioner filed a 44-page objection to the Magistrate Judge’s
16   Report and Recommendation. (Doc. 25). Two days later, Respondents filed a motion to
17   strike the objection. As pointed out by Respondents, Local Rule 7.2(e)(3) requires an
18   objection be no more than ten pages absent permission from the Court. (Doc. 26). In his
19   opposition to the strike, Petitioner requests the Court either allow his lengthy objection or
20   grant him time to submit a ten-page objection. (Doc. 27).
21          Given the number of claims Petitioner is pursuing, his current objection will be
22   accepted. Respondents will be given additional time in which file their response to the
23   objection.
24          Accordingly,
25          IT IS ORDERED the Motion to Strike (Doc. 26) is DENIED.
26   …
27   …
28   …
 1         IT IS FURTHER ORDERED no later than July 26, 2019, Respondents shall file
 2   their response to the objection. That response shall be no more than 20 pages.
 3         Dated this 3rd day of July, 2019.
 4
 5
 6                                                    Honorable Roslyn O. Silver
 7                                                    Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
